                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

 BMO HARRIS BANK N.A.,

                        Plaintiff,
                                                           Case No. 20-CV-209-JPS
 v.

 VSM EXPRESS LLC and SRBOLJUB
 VUJANIC,                                                                   ORDER

                        Defendants.


       On February 11, 2020, Plaintiff filed a complaint against defendants

VSM Express LLC (“VSM”) and Srboljub Vujanic (“Vujanic”). (Docket #1).

Vujanic is the sole member of VSM as well as its registered agent. (Id. at 1;

Docket #11-1 at 2). Plaintiff alleges that VSM breached a loan and service

agreement, and modifications thereof, between the parties. (Docket #1 at 2–

8). Plaintiff also alleges that Vujanic, who executed multiple continuing

guaranties in which he “agreed to the prompt payment and performance of

all obligations, liabilities and undertakings of VSM” to Plaintiff, failed to do

so in breach of the guaranties. (Id. at 5).

       Plaintiff served Vujanic in his personal capacity, by way of Federal

Rule of Civil Procedure 4(e)(1) and Wisconsin Statutes section

801.11(1)(b)1.1 At Plaintiff’s request, the Clerk of Court entered default as to


       1“[A]n individual . . . may be served in a judicial district of the United States
by following state law for serving a summons in an action brought in courts of
general jurisdiction in the state where the district court is located or where service
is made[.]” Fed. R. Civ. P. 4(e)(1). In Wisconsin, service may be made upon a
natural person “[i]f with reasonable diligence the defendant cannot be [personally
served] . . . by leaving a copy of the summons at the defendant’s usual place of
abode [i]n the presence of some competent member of the family at least 14 years



  Case 2:20-cv-00209-JPS Filed 11/04/20 Page 1 of 3 Document 12
Vujanic only and Plaintiff has since filed a motion for default judgment

against him. (Docket #7, #8). Notably, no response to the motion for default

judgment has been received, and the time in which to submit a response

has expired. Civ. L. R. 7(b). However, the Court finds it prudent to wait

address the question of damages until it resolves the issue of liability as to

all parties. In re Uranium Antitrust Litig., 617 F.2d 1248, 1262 (7th Cir. 1980).

Thus, at this juncture, the Court will deny, without prejudice, Plaintiff’s

motion for default judgment as to Vujanic only.

       Plaintiff has also filed a motion for alternative service or an extension

in order to serve VSM. (Docket #11). Plaintiff provides affidavits of non-

service which show that between March 3, 2020 and May 29, 2020,2 Plaintiff

attempted to serve VSM thirteen times. (Docket #11-1 at 4, 6, 7). Pursuant to

Federal Rule of Civil Procedure 4(h)(1)(A) and 4(e)(1), a party may serve

corporations “following state law for serving a summons in an action

brought in courts of general jurisdiction in the state where the district court

is located or where service is made.” “If with reasonable diligence the

defendant cannot be served” via personal or substituted service, “service

may be made by publication . . . and by mailing.” Wis. Stat. §§ 801.11(1)(c),

(5)(b). Because Plaintiff has made numerous reasonable and diligent efforts

to serve VSM, the Court grants Plaintiff’s motion for alternative service




of age, who shall be informed of the contents thereof[.]” Wis. Stat. § 801.11(1)(b)1.
Because the process server left a copy of the summons at the defendant’s home,
with the defendant’s 28 year-old son, Plaintiff has completed service upon Vujanic
in his personal capacity. See (Docket #6).
         2While the Court notes that some of Plaintiff’s attempts to serve VSM
occurred outside of the 90-day time limit prescribed by Federal Rule of Civil
Procedure 4(m), the Court finds that because Plaintiff shows good cause for failure
of service, it extends Plaintiff’s time limit to serve VSM.


                            Page 2 of 3
  Case 2:20-cv-00209-JPS Filed 11/04/20 Page 2 of 3 Document 12
(Docket #11) and gives Plaintiff 30 days3 from the date of this order to serve

VSM by mailing and publication.4

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for alternative service as to

Defendant VSM Express LLC (Docket #11) be and the same is hereby

GRANTED; Plaintiff shall have 30 days from the date of this order to serve

Defendant VSM Express LLC by mailing and publication; and

       IT IS FURTHER ORDERED that Plaintiff’s motion for default

judgment as to Defendant Srboljub Vujanic only (Docket #8) be and the

same is hereby DENIED without prejudice.

       Dated at Milwaukee, Wisconsin, this 4th day of November, 2020.

                                     BY THE COURT:




                                     J.P. Stadtmueller
                                     U.S. District Judge




       3 Pursuant to Wisconsin Statutes section 801.11(1)(c), “service may be made
by publication of the summons as a class 3 notice, under ch. 985, and by mailing.”
A “class 3” notice requires three “insertions,” i.e., three publications of a legal
notice, “once each week for consecutive weeks . . . .” Wis. Stat. §§ 985.01(1m)(a),
985.07(3)(a). The Court gives Plaintiff 30 days to complete both service by
publication and mailing.
       4 Plaintiff’s motion requests alternative service in the form of “posting
notice of this action at Defendants[‘] last known address” and by mailing notice of
this action. (Docket #11-3). Notably, the Wisconsin Statutes do not provide for
alternative service in the form of “posting notice” at one’s address. Therefore,
while the Court grants Plaintiff’s motion for alternative service, it requires
Plaintiff’s alternative service methods to comport with those outlined in Wisconsin
Statutes section 801.11(1)(c).


                            Page 3 of 3
  Case 2:20-cv-00209-JPS Filed 11/04/20 Page 3 of 3 Document 12
